DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the sensor is a magnetic sensor “preferable [sic] a Hall Effect sensor.” It is unclear what limitations the phrase “preferably a Hall Effect sensor” would entail, especially if the sensor is not a Hall Effect sensor. What magnetic sensors are and are not covered by the claim is unclear, and therefore is indefinite under 112, second paragraph. For the purposes of this examination, the phrase “preferable a Hall Effect Sensor” will be construed as a suggestion, and is not interpreted as a claim limitation. Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites “a plurality of separation detection devices, each said device fit to a wheel nut.” While not rising to the level of indefiniteness, it is not entirely clear that the “said device” and the “separation detection devices” are one and the same, and if they are fit to a single wheel nut, or each to their respective wheel nut. Examiner recommends clarifying the limitations, for instance with “a plurality of separation detection devices, each separation detection device fit to a respective wheel nut.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 9, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellis (Pub. No. US 2017/0206720 A1; hereafter Ellis).
	Regarding claims 9, 10, and 12-14, Ellis discloses a detection device for detecting loosening of a fastener comprising: a body portion arranged for mounting to a fastener (see Ellis Figs. 7 and 9, item 70); a portion extending from the body (see Ellis Fig. 7, item 71); a sensor component on the extended portion (see Ellis Fig. 7, item 81. See also Ellis paragraph [0069] “the rotation sensor 80 can be located anywhere useful for implementation of the device, for instance on a lug nut rotation detector 70, on or more of the arms of a lug nut rotation detector 70” emphasis added); circuitry for measuring a signal from the sensor and for sending a wireless signal to a monitor (see Ellis Fig. 6, items 95 and 91 which are a controller and transmitter, respectively); further comprising a RF transmitter (see Ellis paragraph 
	Ellis discloses that the device as shown in Fig. 9 has a “rotation sensor 80” (see Ellis paragraph [0058]), and that in the disclosure “The use of “sensor” means a device that detects events or changes in quantities and provides a corresponding output, generally as an electrical or optical signal, unless the context clearly indicates otherwise. Examples of sensors include… magnetic sensors… and proximity sensors” (see Ellis paragraph [0037]), therefore Examiner contends that the prior art of Ellis anticipates the limitations wherein the sensor measures a proximity of an adjacent detection device (in the case of a proximity detector), and wherein the sensor is a magnetic sensor, preferable a Hall Effector Sensor (in the case of a magnetic sensor, since the “preferably” clause is mere a suggestion, not a requirement). However, even were it not the case that the replacing the disclosed contact sensor of Ellis with a proximity or magnetic sensor was clearly anticipated by Ellis, one having ordinary skill in the art would clearly recognize that a magnet or proximity sensor could be placed on the arms of the rotation detector, as suggested by Ellis.

 Regarding claim 15, Ellis discloses a wheel nut assembly comprising: a plurality of separation detection devices, each said device fit to a wheel nut with a sensor in an extended portion extending towards an adjacent device (see Ellis Fig. 7, items 26, 77, and 81. See also Ellis paragraph [0069] which discloses that the sensor can be placed on the extended portion of the rotation detector), wherein the sensors measure a distance between the sensor and adjacent device (see Ellis paragraph [0037] which discloses that the sensor can be a proximity sensor); and a monitor, remote from the devices, receiving a signal from said devices, such that a loosening of any wheel nut causes a change in one of the measured distances, which change raises an alarm on the monitor (see Ellis Fig. 1, item 8 and paragraph [0049] “The computer system 8 is preferably connected to a display (such as a mobile device (tablet) screen for .

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Tillotson et al. (Pub. No. US 2011/0181393 A1; hereafter Tillotson).
 	Regarding claim 11, Ellis discloses the detection device of claim 9, but does not disclose that the sensor comprises a RF receiver.
	Tillotson discloses a fastener with a built-in sensor which has both an RF transmitter and receiver (see Tillotson Fig. 5, items 90 and 92).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide each sensor with a transmitter and receiver in order to enable each sensor to be individually addressed and interrogated so that causes of any alarm can be easily pinpointed to the specific fastener.

Regarding claim 16, Ellis discloses a kit of parts for detecting loose fasteners comprising: a plurality of separation detection devices for removably coupling to a fastener (see Ellis Fig. 6, plurality of devices 70); and a monitor for receiving a signal from the detection devices (see Ellis paragraph [0049] “The computer system 8 is preferably connected to a display (such as a mobile device (tablet) screen for displaying information to the operator.”). 
Ellis does not disclose that each device comprises a sensor for measuring a distance and circuitry for communicating with the monitor. Ellis discloses a centrally located processor and transmitter for communicating with the monitor (see Ellis Fig. 6, items 95 and 91).
Tillotson discloses fasteners wherein each has a built-in sensor which has both an RF transmitter and receiver (see Tillotson Fig. 5, items 90 and 92).
.

Allowable Subject Matter
Claims 1-8 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/12/2022